DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner’s Note: A proposed amendment was provided to the Examiner for the purposes of the interview held 2/9/2022.  However, similar changes were not made in the response filed 5/4/2022.  While some issues would have been alleviated by the proposed amendment, these papers were only for the purposes of discussion and do not constitute an actual amendment to the Application.  For the purposes of examination only the claim set filed 5/4/2022 and the amendments to the drawings 9/24/2021 are actual amendments.  

	Applicant argues 1/26/2022 that each mesh opening can be polygonal, circular, oval, elliptical or square in shape is supported by the original disclosure at Paragraph 13, first sentence.  However, the Specification Paragraph 13, first sentence recites “In alternative embodiments, each opening of the mesh does not have to be substantially the same, but can be various permutations that is required to support the limbs of the trees.”  The specification does not state that the various permutations include different shapes in the mesh openings of the same mesh.  The differences referenced does not specifically refer to the shape and could possible refer to other changes, such as the size.  Therefore, the specification as originally filed does not convey to one having ordinary skill in the art that the inventor had possession of the claimed limitation.

Applicant argues that claim 9 was amended to recite that the optical fibers are integrated therein.  However, the term integrated was already a part of the claim.  The amendment to claim 9 was to replace the term “comprising” with the term “having.”  There appears to be very little material difference in scope between the terms as both would imply that the web-like structure is a combination of an element and a further optical fiber that is integrated with the element.  The specification does not convey to one having ordinary skill in the art that the inventor had possession of the claimed integration, as detailed in the 112 rejection, below.

Applicant argues that Paragraph 13 provides disclosure of a mesh like structure having different and combined shapes.
Based on the interview summary filed 2/9/2022, it is contemplated that the phrase may have been intended to mean that there are different shapes made in different openings of the same mesh.  However, the Applicant has not changed the wording of the claim to clarify this interpretation.  Furthermore, such a limitation would be new matter not supported by Applicant’s Paragraph 13.  Even though the paragraph recites that each opening of the mesh does not have to be substantially the same, it does not state that the differences could be due to having different shapes.  The specification does not state that the various permutations include different shapes in the mesh openings of the same mesh.  The differences referenced does not specifically refer to the shape and could possible refer to other changes, such as the size.  

Applicant states that claim 10 is dependent on claim 9.  This appears to be merely a statement that the issues with respect to claim 10 are the same with respect to claim 9.  As the issues are not resolved, as discussed above, these issues also remain with claim 10.

Applicant argues that the combination in view of Johnson does not provide a reasoning for combination because it is too general and amounts to hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Johnson et al. teaches (Fig. 3) attaching ornaments to garland 14 (Paragraph 18).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach one or more ornamental bulbs to the garland, as taught by Johnson et al., in order to provide for more decoration.
Applicant argues that the reasoning to add more decorations is not common sense.  However, the term “ornament” in itself is an item that is used to make something look more attractive.  One having ordinary skill in the art would therefore readily recognize that an ornament function is to add decoration.  Even though the garland of Johnson et al. and that of Forrer in view of Sloane are used differently, applying a known technique to a known device ready for improvement to yield predictable results is a prima facie rationale for obviousness (MPEP 2143(I)(D)).  The use of an ornamental bulb on garland is clearly for a decorative purpose in Johnson and it would be obvious to similarly add an ornamental bulb on the garland of Forrer in view of Sloane to analogously and predictably provide for further decoration.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that in Johnson the garland is attached to a decorative tree that has not resemblance to a Christmas tree.  However, merely because Johnson is a different tree does not mean that it would be non-obvious to add an ornament to the garland.  The use of an ornamental bulb on garland is clearly for a decorative purpose in Johnson and it would be obvious to similarly add an ornamental bulb on the garland to analogously and predictably provide for further decoration.

Applicant’s remarks 5/4/2022 appear to be a substantial duplicate of Applicant’s remarks 7/27/2021 and not directed to the previous office action 9/20/2021 as they address reference Mirisch, which was not used in the previous office action 9/20/2021.  Therefore, these arguments are not persuasive as they are not directed to the current rejections.

Specification
The disclosure is objected to because of the following informalities:
Applicant’s Drawings 9/24/2021 have added reference numeral 117.  The specification does not make reference to #117.  It is noted that reference is made in the proposed amendments 1/26/2022 for the appendix of the interview summary, however these changes have not been filed as actual amendments.  
Appropriate correction is required.

The amendment filed 7/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In Paragraph 12, the reference number 205 is used to refer to an entwined material.  However, element 205 does not appear to be entwined.  Therefore, the recitation of 205 as the entwined material is new matter.  Element 205 appears to be referring to the netting material of the mesh.
In Paragraph 16, the amendment adds reference number 300 to refer to power source.  However, as seen in Fig. 4, element 300 refers to a part of mesh 205.  Therefore, it appears that element 300 corresponds to flexible metal wire (Paragraph 13) and electrical conduction material (Paragraph 16) that carries current to the light sources from an undrawn power source, and not the power source itself.  As seen in Paragraph 16, the power source can be electrical, solar or a battery.  As the depiction of 300 does not appear to be solar or a battery, the originally specification would convey to one having ordinary skill in the art that the power source is not drawn in the Figures.  Therefore, the recitation of element 300 as the power source is new matter.
In Paragraphs 18 and 19, “ornamental light sockets” is given a reference number of 115.  As seen in Fig. 2, element 115 is referred to as “lights.”  As seen in Fig. 4, reference number 115 appears to refer to a light source or light source bulb rather than the socket itself.  Reference number 117 appears to be a light socket.  Therefore, the recitation of element 115 as a light socket is new matter.
In Paragraph 19, “bottom edge of” is given reference number 205.  However, as seen in Figs. 3 and 4, element 205 is not referring to the bottom edge, but to the mesh or mesh material.  As seen in Paragraph 12, the amended specification also has previously referred to 205 as the entwined material.  Therefore, the recitation of 205 as the “bottom edge of” is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities:
In Paragraph 4, line 1 change “a n improved” to - -an improved- -.
In Paragraph 9, “Christmas tree with extensions” does not accurately describe Fig. 3, as the Christmas tree is depicted.  The Examiner suggests - -A segmented mesh- -.
In Paragraph 10, “Christmas tree connections” does not accurately describe Fig. 4, as the Christmas tree is not depicted.  The Examiner suggests - -an exploded view of the Christmas tree wrap- -.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In Paragraph 13, “mesh opening” is given a reference number of 125.  However, there is no reference number 125 in the Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
References numbers 210, 215, 220, 225, 230 and 235 are not used in the specification.
Reference number 117 is not used in the specification, although it appears to be what Applicant refers to as the light socket, as discussed in the specification objection to reference number 115, below. It is noted that proposed changes for the purposes of discussion were made as seen in the Office Action Appendix on 2/9/2022.  However, papers submitted for the purposes of discussion does not constitute an actual amendment to the Application.  Furthermore, the upper #117 does not clearly point out the socket and further changes would have to made to clarify the element #117 is the socket.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the openings having elliptical, oval and circular shape (claim 3) and solar power source (claims 7 and 10) and the battery power source (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5 and 9 are objected to because of the following informalities:  
In claim 1, line 6, change “the horizontal sections interconnects” to - -the horizontal sections interconnect- -.
In claim 9, line 6, change “the horizontal sections interconnects” to - -the horizontal sections interconnect- -.
Appropriate correction is required.

EXAMINER’S NOTE:
Claims 1 and 9 are in improper form as it has strikethrough which are used to denote deletion from a previous claim, but those words were already deleted in the previous claims 12/2/2020.  The claims will be examined as presented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “the plurality of openings can have combined multiples shapes selected from the group consisting of polygonal, elliptical, square, oval and circular.”
As discussed below, the scope of this limitation is unclear.  It appears that by “combined multiple shapes” may mean that when a two by two of adjacent openings is viewed, it would result in a combined total shape of the recited shapes.  However, this is not supported by the specification as originally filed.  
As seen in Applicant’s Specification Paragraph 13, each mesh opening can be polygonal, circular, oval, or elliptical or square in shape.  The Figs. 2-4 appear to depict the individual openings being rectangular/polygonal in shape.  The combination of individual mesh shape openings would not necessarily result in combined shapes other than polygonal (i.e. rectangular, which is depicted in the Figs. 2-4) and perhaps square (if all mesh shapes were square).  Therefore the scope of the plurality of openings can have combined multiples shapes including elliptical, oval and circular is not supported by the specification as originally filed. 
Based on the interview summary filed 2/9/2022, it is contemplated that the phrase may have been intended to mean that there are different shapes made in different openings of the same mesh.  However, the Applicant has not changed the wording of the claim to clarify this interpretation.  Furthermore, such a limitation would be new matter not supported by Applicant’s Paragraph 13.  Even though the paragraph recites that each opening of the mesh does not have to be substantially the same, it does not state that the differences could be due to having different shapes.  The specification does not state that the various permutations include different shapes in the mesh openings of the same mesh.  The differences referenced does not specifically refer to the shape and could possible refer to other changes, such as the size.  
Claim 9, line 5 recites “horizontal sections and vertical sections” and line 8 recites “further having optical fibers.”  However, as seen in Applicant’s Paragraph 14 and 15, the optical fiber is the material of the web-like structure.  Therefore, the recitation of “further comprising” is new matter since the web-like structure is the optical fiber, including the horizontal sections or vertical sections and Paragraphs 14 and 15 merely states that the material of the ornamental netting is a synthetic fiber such as an optical fiber.  Paragraph 15 does state that the web-like structure can be made of a composite material, but it does not state whether composite means that the optical fiber itself is a composite or there are different strands of material, one of which is the optical fiber and another being a different material.  Therefore, the specification as originally filed does not convey to one having ordinary skill in the art that the inventor had possession of the claimed “further comprising” and “integrated” nature of an optical fiber and an additional element.
Claim 10 is dependent on claim 9 and contains the same deficiencies.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the plurality of openings can have combined multiples shapes selected from the group consisting of polygonal, elliptical, square, oval and circular.”
It is not clear if Applicant is reciting the shape of the individual opening (which would be a duplicate and therefore double patenting issue with claim 3) OR the combination of multiple openings (which is a new matter issue as discussed above) OR that each opening can have a different individual shape (based on the interview summary filed 2/9/2022) OR some other meaning that “combined multiple shapes” confers.  
For the purposes of examination, the claim limitation will be examined as though it had scope of adjacent openings overall combine to form the recited shapes.
As seen above, claim 9 to include “further comprising optical fibers” is new matter.  It is unclear if this is merely an oversight and Applicant meant to recite that the web-like structure comprises optical fibers OR if Applicant intended the scope recited.  For the purposes of examination, the limitation will be examined as though it recited that the web-like structure comprises optical fibers.
Claim 10 is dependent on claim 9 and contains the same deficiencies.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer (USPN 3,096,943) in view of Sloane (USPN 3,676,275 A) and Johnson et al. (US PGPub 2004/0137172 A1), or alternatively in further view of Dorfman (USPN 5,213,519 A).
As to claim 1, Forrer discloses (Figs. 1-4) an ornamental wrap for a Christmas tree comprising: a web-like structure formed in a conical shape (Col. 2, line 71) with disconnecting opposing sides 12a, 12b; the web-like structure further comprises a plurality of openings (unlabeled, openings through which 26 protrudes as in Fig. 4) sufficient for the Christmas tree limbs to protrude therefrom (Col. 2, lines 55-63); the web-like structure 10 having horizontal sections 16 and vertical sections 12; the horizontal sections 16 interconnects with the vertical sections 12 thereby forming a plurality of interconnecting points, the web-like structure 10 further comprising electrical conductive wiring integrated therein (Col. 2, line 41) at one or more of the interconnecting points is a light socket directly attached thereto (Forrer Fig. 4, sockets unlabeled, connect to lights 24).

    PNG
    media_image1.png
    565
    418
    media_image1.png
    Greyscale
Forrer
Forrer is silent as to Applicant’s garland. 
Sloane teaches (Fig. 9) looping below the interconnection points is garland 30d that is permanently attached thereto (Col. 4, lines 22-25; Col. 3, lines 27-32); each end of the garland is directly attached to respective interconnecting points (Col. 4, lines 11-32) in order to decorate the tree in a time-saving manner (Col. 1, lines 31-56).

    PNG
    media_image2.png
    339
    296
    media_image2.png
    Greyscale
Sloane
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach garland directly to interconnecting points in order to decorate the tree in a time-saving manner, as taught by Sloane.
Forrer in view of Sloane is silent as to Applicant’s ornamental bulb.
Johnson et al. teaches (Fig. 3) attaching ornaments to garland 14 (Paragraph 18).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach one or more ornamental bulbs to the garland, as taught by Johnson et al., in order to provide for more decoration.
Furthermore, Forrer depicts sockets (unlabeled in Fig. 4).
Alternatively, Dorfman teaches (Figs. 1 and 3) including sockets 32.  
The Examiner takes official notice that it is well-known for sockets to be provided to light emitting devices in order to allow for replacement of light bulbs without replacing the whole fixture. 

    PNG
    media_image3.png
    260
    158
    media_image3.png
    Greyscale
Dorfman
    PNG
    media_image4.png
    229
    388
    media_image4.png
    Greyscale
Dorfman
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include sockets at the interconnecting points, as taught by Dorfman, in order to allow for replacement of the lighting elements, as is well-known in the art.
	As to claim 2, Forrer is silent as to the exact dimensions of each of the plurality of openings.
	However, as seen in Fig. 4, the openings are sized to allow fit of the branches 26.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use openings with area of at least 2 inches by 2 inches since where the general conditions of a claim are disclosed in the prior art, it is generally not inventive to discover the optimum or workable ranges by routine experimentation and it is desired to allow the openings sufficient space for branches to pass therethrough.
	As to claim 3, Forrer teaches (Fig. 1) that each of the plurality of opening has a shape selected from the group consisting of polygonal, elliptical, square, oval, and circular (at least polygonal).
	As to claim 4, Forrer teaches (Fig. 1) that the plurality of openings can have combined multiple shapes selected from the group consisting of polygonal, elliptical, square, oval, and circular (at least the shape formed by a 2x2 grid of openings is at least polygonal).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman as applied to claim 1 above, and further in view of Lewis, Jr. (USPN 6,399,167 B1).
	As to claim 5, Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman teaches an ornamental bulb (Dorfman #16), but is silent as to the material of the ornamental bulb.
	Lewis, Jr. teaches (Fig. 1) including a plastic bulb 110 (Col. 2, lines 30-31).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the ornamental bulb a plastic ornamental bulb since the selection of from among suitable materials for their known suitable use is generally within the abilities of one having ordinary skill in the art.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman as applied to claim 1 above, and further in view of McRae (US PGPub 2018/0100958 A1).
	As to claims 6 and 7, Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman teaches (Forrer Fig. 1 #22) including a plug connecting to an electrical outlet or source of electricity (Col. 2, lines 32-35), but does not explicitly recite Applicant’s claimed battery power source (claim 6) or solar power source (Claim 7).
	McRae teaches (Fig. 1) connecting plug 170 to a battery or a solar power source 175 (Paragraph 36).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the plug connect to a battery or a solar power source, which would allow various different types of producing power to power the light sources as taught by McRae, depending on the particular situation of the consumer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman as applied to claim 1 above, and further in view of Tsui (USPN 5,667,295 A).
	As to claim 8, Forrer is silent as to Applicant’s mutually detachable segments.
Sloane discloses wherein the web-like structure is provided as one piece 20a that attaches to itself (Fig. 3) or as two mutually detachable pieces 40 that attach to each other (Fig. 5), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the web-like structure as mutually detachable sections instead of as one self-attaching section, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	While Sloane teaches detachable sections, the sections are not electrically wired.
	However, Tsui teaches (Fig. 3) the method of each section 10 being a modular section with a detachable connector 71 for electrically connecting to the next section (Col. 4, lines 45-51).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the electrical connection via detachable connector in order to allow wiring of the separate sections, as taught by Tsui, and also maintain attachabiility and detachability.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al. and Cutliff (USPN 6,764,195 B1), or alternatively in further view of Mount (USPN 6,152,576 A) and Dorfman.
As to claim 9, Forrer discloses (Figs. 1-4) an ornamental wrap for a Christmas tree comprising: a web-like structure formed in a conical shape (Col. 2, line 71) with disconnecting opposing sides 12a, 12b; the web-like structure further comprises a plurality of openings (unlabeled, openings through which 26 protrudes as in Fig. 4) sufficient for the Christmas tree limbs to protrude therefrom (Col. 2, lines 55-63); the web-like structure 10 having horizontal sections 16 and vertical sections 12; the horizontal sections 16 interconnects with the vertical sections 12 thereby forming a plurality of interconnecting points, the web-like structure 10 further comprising wiring integrated therein (Col. 2, line 41) at one or more of the interconnecting points is a light socket directly attached thereto (Forrer Fig. 4, sockets unlabeled, connect to lights 24).
Forrer is silent as to Applicant’s garland. 
Sloane teaches (Fig. 9) looping below the interconnection points is garland 30d that is permanently attached thereto (Col. 4, lines 22-25; Col. 3, lines 27-32); each end of the garland is directly attached to respective interconnecting points (Col. 4, lines 11-32) in order to decorate the tree in a time-saving manner (Col. 1, lines 31-56).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach garland directly to interconnecting points in order to decorate the tree in a time-saving manner, as taught by Sloane.
Forrer in view of Sloane is silent as to Applicant’s ornamental bulb.
Johnson et al. teaches (Fig. 3) attaching ornaments to garland 14 (Paragraph 18).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach one or more ornamental bulbs to the garland, as taught by Johnson et al., in order to provide for more decoration.
Forrer in view of Sloane and Johnson et al. teaches the web-like structure being formed of a combination non-conductive material and insulated wires (Col. 2, lines 28-32), but is silent as to the web-like structure comprising optical fibers.
Cutliff teaches (Fig. 2) making the web-like structure 18 from optical fiber (Col. 3, lines 46-47).

    PNG
    media_image5.png
    363
    382
    media_image5.png
    Greyscale
Cutliff
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the web-like structure comprising optical fibers since it is taught as suitable by Cutliff and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Mount teaches (Fig. 8) including wires 20 and loops of wire or tubular material to prevent entanglement (Col. 3, line 43-Col. 4, line 3).
Therefore, it would be obvious to one having ordinary skill in the art to include at least part of the netting as non-conductive material in order to prevent entanglement, as taught by Mount.  As discussed with respect to Cutliff, it is known to use optical fiber for the purposes of netting that is not required to be an electrical wire and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the web-like structure comprising optical fibers since it is taught as suitable by Cutliff and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
Furthermore, Forrer depicts sockets (unlabeled in Fig. 4).
Alternatively, Dorfman teaches (Figs. 1 and 3) including sockets 32.  
The Examiner takes official notice that it is well-known for sockets to be provided to light emitting devices in order to allow for replacement of light bulbs without replacing the whole fixture. 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include sockets at the interconnecting points, as taught by Dorfman, in order to allow for replacement of the lighting elements, as is well-known in the art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al. and Cutliff, or alternatively in further view of Mount and Dorfman as applied to claim 9 above, and further in view of McRae.
As to claims 10, Forrer in view of Sloane and Johnson et al. and Cutliff, or alternatively in further view of Mount and Dorfman teaches (Forrer Fig. 1 #22) including a plug connecting to an electrical outlet or source of electricity (Col. 2, lines 32-35), but does not explicitly recite Applicant’s claimed solar power source.
	McRae teaches (Fig. 1) connecting plug 170 to a solar power source 175 (Paragraph 36).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the plug connect to a solar power source, which would allow various different types of producing power to power the light sources as taught by McRae, depending on the particular situation of the consumer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875